ALD-184                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 10-1907


                            IN RE: FREDERICK H. BANKS


                          On a petition for Writ of Mandamus


                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    April 29, 2010

               Before: SLOVITER, AMBRO and SMITH, Circuit Judges

                              (Opinion filed: May 11, 2010)


                                        OPINION

PER CURIAM

      Frederick H. Banks is a federal prisoner currently incarcerated at the Federal

Correctional Institution in Yazoo City, Mississippi (FCI-Yazoo City). On March 29,

2010, Banks, proceeding pro se, commenced an original proceeding in this Court by filing

a “Petition for Writ of Mandamus and Prohibition” pursuant to 28 U.S.C. § 1364. In his

petition, Banks alleges that officers at FCI-Yazoo City are unlawfully holding him in the

Special Housing Unit in order to prevent him from accessing his materials relating to a

pending appeal. Banks claims that the defendants’ conduct violates his “Fifth and Sixth

Amendment right to prosecute his appeal,” and asks the Court to “immediately discharge
[him] from unlawful confinement, provide his legal papers, and enjoin [the defendants]

from this conduct.” (Pet. 1.)

       We will deny the petition. The remedy of mandamus is reserved for the most

“extraordinary situations.” DeMasi v. Weiss, 669 F.2d 114, 117 (3d Cir. 1982). In order

to ensure that mandamus is sparingly granted, a petitioner seeking a writ of mandamus

must demonstrate that no other adequate means are available to obtain the desired relief

and that the right to issuance of the writ is “clear and indisputable.” Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35 (1980) (citations omitted); Media Gen. Operations v.

Buchanan, 417 F.3d 424, 434 (4th Cir. 2005). Because Banks has civil remedies

available, including an action pursuant to Bivens v. Six Unknown Federal Narcotics

Agents, 403 U.S. 388 (1971), which should be brought in the district court in the first

instance, Banks has not established that mandamus relief is warranted.

       Accordingly, we will deny the petition for a writ of mandamus.




                                             2